[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


MARSHALL, GERSTEIN & BORUN LLP
233 SOUTH WACKER DRIVE
6300 WILLIS TOWER
CHICAGO IL 60606-6357

In re Application of 				:	
MESSNER et al.				:	DECISION ON PETITION
Serial No.:  13/638,845			:	
Filed:  February 12, 2013  		         	:
Docket No.:  31138/45173B		:


This letter is in response to the petition filed by Petitioner on April 19, 2021 to request reopening of prosecution.

The Petitioner argues that the official actions dated November 14, 2019 and August 21, 2020 were incomplete because the actions did not provide reasons for the rejection of five patents. The petitioner contends that the official action dated August 21, 2020 was improperly made final, and petitions the director to reopen prosecution and provide a supplementary action giving the reasons for rejection, and a new time period for reply.

The petition is DISMISSED.

The petition was filed under 37 CFR § 1.181. Under 37 CFR §  1.181(f), any petition not filed within two months of the mailing date of the action from which relief is requested may be dismissed as untimely. As set forth on p. 4 of the petition, relief is being requested from the official action dated August 21, 2020, on the premise that it was improperly made final. A timely petition under 37 CFR § 1.181 must have been submitted by October 21, 2020. The instant petition was received on April 19, 2021. Thus, the petition is dismissed as being untimely, and the merits of such will therefore not be considered. If Applicant wants consideration after the two months, Applicant should file a petition, and corresponding petition fee for such, under 37 CFR § 1.183, and ask for a suspension of 37 CFR § 181 and that consideration be made later than the 2 months.  

DISMISSED. 

Should there be any questions about this decision please contact Scarlett Y. Goon, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.


/DANIEL M SULLIVAN/Technology Center 1600                                                                                                                                                                                                        

/SYG/: 6/28/2021